Citation Nr: 0837238	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  07-25 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss, and, if so, whether service 
connection is warranted.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
tinnitus, and, if so, whether service connection is 
warranted.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral knee disorder, and, if so, whether service 
connection is warranted.  

4.  Entitlement to service connection for a cervical spine 
(neck) disorder.  

5.  Entitlement to service connection for a bilateral ankle 
disorder.  

6.  Entitlement to service connection for bilateral pes 
planus.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
October 1985.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In February 2008, the veteran submitted evidence pertinent to 
this matter.  This evidence was already of record at the time 
the RO last adjudicated his claims.  Regardless, the veteran 
also submitted a written waiver of RO consideration of this 
evidence in the first instance.  Hence, the Board will 
adjudicate this appeal with consideration of all evidence of 
record irrespective of when that evidence was added to the 
record.  





FINDINGS OF FACT

1.  An RO denied the veteran's claim for entitlement to 
service connection for bilateral hearing loss in a September 
2001 rating decision; the veteran did not appeal that 
decision. 

2.  Evidence received since September 2001 RO decision, which 
denied the veteran's claim for entitlement to service 
connection for bilateral hearing loss, that is not cumulative 
or redundant of other evidence of record, does not raise a 
reasonable possibility of substantiating that claim.  

3.  An RO denied the veteran's claim for entitlement to 
service connection for tinnitus in a September 2001 rating 
decision; the veteran did not appeal that decision.  

4.  Evidence received since September 2001 RO decision, which 
denied the veteran's claim for entitlement to service 
connection for tinnitus, that is not cumulative or redundant 
of other evidence of record, raises a reasonable possibility 
of substantiating that claim.  

5.  Tinnitus was not noted at the time when the veteran was 
examined, accepted, and enrolled for service.  

6.  There is no clear and unmistakable evidence that the 
veteran's tinnitus was not aggravated by his active service.  

7.  The veteran currently suffers from tinnitus that was 
chronic during active service.  

8.  An RO denied the veteran's claim for entitlement to 
service connection for a bilateral knee disorder in an April 
1986 rating decision; the veteran did not appeal that 
decision.  

9.  Evidence received since April 1986 RO decision, which 
denied the veteran's claim for entitlement to service 
connection for a bilateral knee disorder, that is not 
cumulative or redundant of other evidence of record, does not 
raise a reasonable possibility of substantiating that claim.  

10.  The veteran does not have a disability of the cervical 
spine.  

11.  The veteran does not have a disability of either ankle.  

12.  The veteran does not have pes planus.  


CONCLUSIONS OF LAW

1.  The September 2001 rating decision that denied a claim of 
entitlement to service connection for bilateral hearing loss 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2007).  

2.  New and material evidence has not been received since the 
September 2001 rating decision that denied entitlement to 
service connection for bilateral hearing loss and that claim 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).  

3.  The September 2001 rating decision that denied a claim of 
entitlement to service connection for tinnitus is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R.  § 20.1103 (2007).  

4.  New and material evidence has been received since the 
September 2001 rating decision that denied entitlement to 
service connection for tinnitus and that claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  

5.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A.  §§ 1110, 1111, 1131, 1137, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

6.  The April 1986 rating decision that denied a claim of 
entitlement to service connection for a bilateral knee 
disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2007).  

7.  New and material evidence has not been received since the 
April 1986 rating decision that denied entitlement to service 
connection for a bilateral knee disorder and that claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).  

8.  The criteria for service connection for a cervical spine 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).  

9.  The criteria for service connection for a disability of 
either of the veteran's ankles have not been met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107(b) (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).

10.  The criteria for service connection for pes planus have 
not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection - general

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including sensorineural hearing 
loss and arthritis, may be presumed to have been incurred in 
or aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A.  
§§ 1101, 1112, (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).

Service-connection - requests to reopen

In a rating decision dated in April 1986, the RO in Chicago, 
Illinois denied service connection for defective hearing, 
tinnitus, and a bilateral knee disorder.  That same month, 
the Chicago, Illinois RO informed the veteran of the April 
1986 rating decision and of his appellate rights.  He did not 
appeal the decision and thus the decision became final.  See 
38 U.S.C.A. § 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2007).  

In a September 2001 rating decision, the RO in Anchorage, 
Alaska again denied service connection for bilateral hearing 
loss and tinnitus.  That same month, the Anchorage, Alaska RO 
informed the veteran of the September 2001 rating decision 
and of his appellate rights.  The veteran did not appeal the 
September 2001 rating decision and thus the September 2001 
rating decision became final.  Id.  

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  
The exception to the rule that a previously disallowed claim 
may not thereafter be reopened and allowed is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

In the September 2005 rating decision on appeal, the RO 
declined to reopen the veteran's claims for service 
connection for hearing loss, tinnitus and a bilateral knee 
disorder.  In the Statement of the Case, issued in June 2007, 
the RO appears to address the merits of these claims, thus 
implicitly (it appears) reopening the claims.  

Notwithstanding the RO's decision to reopen these claims, the 
Board has jurisdictional responsibility to determine whether 
these claims were properly reopened.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. 
§§ 5108, 7105(c)).  Accordingly, the Board must initially 
determine on its own whether there is new and material 
evidence to reopen these claims.  Only if the Board 
determines that new and material evidence sufficient to 
reopen the claims has been received, will the Board proceed 
to address the merits.  Otherwise, the analysis ends with a 
decision to not reopen the claims.  

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

The U.S. Court of Veterans Appeals (now the U.S. Court of 
Appeals for Veterans Claims and hereinafter the Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.

Service connection for a bilateral knee condition was denied 
in April 1986 on the basis that the veteran did not have a 
disability of his knees.  Service connection for tinnitus and 
hearing loss was denied in April 1986 on the basis that the 
veteran's defective hearing and tinnitus preexisted his 
entrance into service and had not been aggravated by his 
service.  In the September 2001 rating decision, the 
Anchorage, Alaska RO determined that new and material 
evidence had not been added to the record since the April 
1986 disallowance of service connection for tinnitus and 
defective hearing and did not reopen those claims.  

Thus, to reopen the claim for service connection for a 
bilateral knee disorder, evidence added to the record since 
the April 1986 rating decision must tend to prove that the 
veteran has a current disorder of either knee.  

To reopen the claims for service connection for tinnitus and 
hearing loss, the evidence added to the record since the 
September 2001 rating decision must tend to prove either that 
these disabilities did not preexist service, or that the 
disabilities were aggravated by the veteran's service.  

Evidence relevant to the claims for tinnitus and hearing loss 
that was first added to the record after September 2001 
consists of the veteran's testimony during the February 2008 
hearing, statements received from the veteran, VA outpatient 
treatment records, and the results of a VA audiology 
examination conducted in May 2007.  

VA outpatient treatment records indicate only that the 
veteran has hearing loss.  These records do not address the 
onset of his hearing loss or tinnitus and are therefore not 
material evidence.  The veteran's statements, other than his 
testimony during the Board hearing, do not provide evidence 
of onset of his hearing loss or tinnitus and are therefore 
also not material evidence.  

In May 2007, the veteran underwent a VA audiology 
examination.  After determining that the veteran has a 
current hearing loss disability, the examiner offered a 
medical opinion pertinent to this request to reopen.  The 
examiner stated that he had reviewed the veteran's claims 
file and that the veteran's entrance medical examination, 
dated in September 1981, documented audiometric thresholds 
worse than any other audiometric hearing examination of 
record.  From this data, the examiner opined that it followed 
that his hearing loss had not worsened during service.  This 
examination report is not material evidence because this 
evidence does not raise a reasonable possibility of 
substantiating his claim, but merely provides additional 
evidence against a grant of service connection for bilateral 
hearing loss.

During the February 2008 hearing, the veteran contended that 
his hearing loss had increased during service.  Hearing 
transcript at 8.  He provided no specific examples.  This is 
not new evidence because the veteran's claim for service 
connection, first received prior to the September 2001 
decision, implicitly included a contention that the veteran's 
hearing loss was aggravated during service.  

Also submitted by the veteran since September 2001 are copies 
of service treatment records and VA treatment records and a 
copy of a statement from "S.E.T.", M.D.  This evidence was 
of record in September 2001 and is therefore not new 
evidence.  

None of the new evidence added to the record since September 
2001 raises a reasonable possibility of substantiating the 
veteran's claim for service connection for hearing loss 
because the evidence tends to confirm that his hearing loss 
preexisted service and was not aggravated by his service.  

As new and material evidence has not been added to the record 
since the last final denial of his claim for service 
connection for a hearing loss disability, the claim cannot be 
reopened.  The evidence in this matter is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  

Turning to the veteran's claim regarding tinnitus, the same 
evidence has been added to the record as just described with 
regard to his claim for service connection for hearing loss.  
However, the VA examination report provides evidence tending 
to show that the veteran's tinnitus did not preexist his 
entrance into service.  Importantly, this evidence thus goes 
to the basis for the last final denial of his claim.  

This evidence, when considered with other evidence of record, 
is material evidence because the evidence raises a reasonable 
possibility of substantiating the veteran's claim.  

The examiner stated that the veteran currently has recurrent 
tinnitus and that his tinnitus had onset 6 to 7 years prior 
to the examination.  Although the examiner stated that the 
veteran's tinnitus was not aggravated by his service, the 
examiner also stated that "[t]innitus is not evidence in the 
SMRs [service medical records] and is a periodic concern 
today of unknown etiology dating back only 5 - 6 years."  

Giving the veteran the benefit of the doubt, this statement 
may be reasonably construed as evidence that the veteran's 
tinnitus did not preexist his entrance into service in 1981.  

Also of record are service treatment records.  These include 
a September 1981 enlistment report of medical examination.  
That enlistment report of medical examination does not 
mention tinnitus.  Other service treatment records contain 
the veteran's reports of tinnitus.  The May 2007 VA 
examination report, taken together with these service 
treatment records, raises a reasonable possibility of 
substantiating the veteran's claim for service connection for 
tinnitus.  Therefore the criteria for reopening this claim 
has been met and the claim is reopened.  

As to the veteran's request to reopen a claim for service 
connection for a bilateral knee disorder, the Board finds 
that new evidence has been added to the record since April 
1986, but that new evidence is not material evidence.  

Of record at the time of the April 1986 disallowance of 
service connection for a bilateral knee disorder, were 
service treatment records and a report of a VA medical 
examination dated in December 1985.  

Since that time, the veteran has submitted copies of his 
service medical records.  This is not new evidence.  VA 
outpatient treatment records from December 2002 to October 
2003 and from June 2004 to May 2007 constitute "new" 
evidence, but as these records make no mention of symptoms 
involving the veteran's knees, the records are not material 
evidence.  

When asked by his representative, during the February 2008 
hearing, about new and material evidence regarding this claim 
for service connection for a bilateral knee disorder, the 
veteran merely vaguely speculated regarding exercise during 
service and his overweight condition during service.  Hearing 
transcript at 12.  

This is not evidence that he has a current knee disorder.  
The hearing transcript also contains the veteran's 
recollection that a radiology technician told him that he had 
the knees of a 19 year old.  Id.  Assuming, without deciding, 
that there was a transcription error and the veteran actually 
referred to an older age, such as 90 years old, the Board 
finds that this testimony is not competent evidence.  

The veteran's testimony implies that he has a current 
bilateral knee disability consistent with that of an aged 
individual, presumably arthritis.  The Board finds that a 
diagnosis of arthritis cannot be competently rendered by a 
layperson, such as the veteran.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Some "quasi" medical questions are within the realm of a 
layperson's opinion.  Examples of the kind of quasi medical 
questions to which a layperson can competently offer an 
opinion are found in Barr v Nicholson, 21 Vet. App. 303 
(2007) (varicose veins) and in Falzone v. Brown, 8 Vet.App. 
398, 405 (1995) (flat feet).  Examples of the kind of medical 
questions of which a layperson is not competent to identify 
are found in Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(bronchial asthma) and in Woehlart v. Nicholson, 21 Vet. App. 
456 (rheumatic fever).  

In Barr, the Court provided guidance in distinguishing 
between those diseases or conditions that are subject to lay 
diagnosis and those that are not, holding that, because 
varicose veins could be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a medical determination but rather was a determination that 
could be made from lay observation.  Barr v. Nicholson, 21 
Vet. App. at 309.  

The veteran is not competent to diagnose arthritis because 
arthritis is a condition of the joints and is not readily 
observable.  Nor does the veteran's recollection of what a 
technician told him render his testimony competent in this 
matter.  The Court has held "that the connection between 
what a physician said and the layman's account of what he 
purportedly said, filtered as it was through the layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute medical evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995) (emphasis added).  Here, the 
veteran's testimony is his recollection of not what a 
physician stated but what a technician stated, which even 
further attenuates the reliability of the statement.  As 
neither the veteran's own testimony implying that he has 
arthritis of the knees, nor his unreliable recollection of 
what a radiology technician told him, constitutes competent 
evidence, this testimony is not new or material evidence.  

Also added to the record since April 1986, is a report of VA 
examination of the veteran's knees, dated in May 2007.  This 
report includes a diagnosis that the veteran's knees are 
normal.  As this report tends to bolster the reason for the 
last final disallowance, that the veteran does not have a 
disability of either knee, the report is not material 
evidence.  

Because new and material evidence has not been added to the 
record since the last final disallowance of the veteran's 
claim for service connection for a bilateral knee disorder, 
the claim may not be reopened.  The evidence in this matter 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).  

Service connection - merits

Having reopened the claim for service connection for 
tinnitus, the Board now turns to a review of all evidence of 
record in determining whether service connection is 
warranted.  

At the outset, the Board must determine whether the veteran 
is presumed to have been in sound condition when accepted 
into service.  A veteran who served during a period of war, 
or after December 31, 1946, will be considered to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior to service and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  

38 C.F.R. § 3.304 (b) also provides:

Only such conditions as are recorded in 
examination reports are to be considered 
as noted.  (1) History of preservice 
existence of conditions recorded at the 
time of examination does not constitute a 
notation of such conditions but will be 
considered together with all other 
material evidence in determinations as to 
inception.  Determinations should not be 
based on medical judgment alone as 
distinguished from accepted medical 
principles, or on history alone without 
regard to clinical factors pertinent to 
the basic character, origin and 
development of such injury or disease.  
They should be based on thorough analysis 
of the evidentiary showing and careful 
correlation of all material facts, with 
due regard to accepted medical principles 
pertaining to the history, 
manifestations, clinical course, and 
character of the particular injury or 
disease or residuals thereof.  

(2) History conforming to accepted 
medical principles should be given due 
consideration, in conjunction with basic 
clinical data, and be accorded probative 
value consistent with accepted medical 
and evidentiary principles in relation to 
value consistent with accepted medical 
evidence relating to incurrence, symptoms 
and course of the injury or disease, 
including official and other records made 
prior to, during or subsequent to 
service, together with all other lay and 
medical evidence concerning the 
inception, development and manifestations 
of the particular condition will be taken 
into full account.  

(3) Signed statements of veterans 
relating to the origin, or incurrence of 
any disease or injury made in service if 
against his or her own interest is of no 
force and effect if other data do not 
establish the fact.  Other evidence will 
be considered as though such statement 
were not of record.

In cases where a disease or injury is not noted at entrance 
into service, the burden lies with the government to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the disease or injury preexisted entrance into 
service and that the disease or injury was not aggravated by 
service.  (emphasis added).  See VAOPGCPREC 3-03 (July 16, 
2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  
That is, in instances where the injury or disease is not 
noted at entrance into service, merely showing by clear and 
unmistakable evidence that the veteran had the disease or 
injury prior to entrance into service does not rebut the 
presumption of soundness.  Nor is the veteran required to 
show that his claimed condition was aggravated by service.  
Absent clear and convincing evidence that the disease or 
injury was not aggravated by service, the claim remains one 
for service connection rather than service aggravation.  
Wagner 370 F.3d at 1096.  

This distinction is important because a grant of service 
connection, as opposed to service aggravation, is a grant of 
benefits for the entire disability, not merely for that part 
of the disability that was aggravated by service.  Id.  

Service treatment records include an enlistment report of 
medical examination dated in September 1981.  That report 
contains audiometric test results showing that the veteran 
had a hearing loss disability for VA purposes upon entrance 
into service.  However, there is no mention of tinnitus in 
this report.  Therefore, the tinnitus was not noted at 
entrance into service.  To rebut this presumption, the Board 
must show by clear and unmistakable evidence that the 
veteran's tinnitus preexisted his entrance into service and 
was not aggravated by his active service.  

A June 1982 service treatment note recorded the veteran's 
report of a history of "hearing loss - pos. since early 
child-hood & tinnitus since age 11 - tinnitus worse past 
year."  

Important for this case, this is evidence that the veteran's 
tinnitus increased in severity during service as cited by the 
veteran in service. 

Given this report of an increase in severity of the veteran's 
tinnitus during service, the Board finds that now, some 25 
years later, it is virtually impossible to show by clear and 
unmistakable evidence that his tinnitus did not increase in 
severity, or that any increase in severity was solely due to 
the natural progress of his tinnitus.  There is no evidence 
of record that satisfies this standard or proof.  

In the May 2007 VA examination report, the examiner stated 
that the onset of the veteran's tinnitus was 6 to 7 years 
prior to the examination.  This statement is inconsistent 
with the service and post-service treatment records.  Service 
treatments notes from March 1982, June 1982, and April 1983 
document reports of and an assessment of tinnitus.  Post-
service, a report from "S.E.T.", M.D. indicates that the 
veteran had constant tinnitus for the 4 years prior to 
December 1985.  The statements found in the May 2007 
examination report regarding onset of the veteran's tinnitus 
are so inconsistent with the record that the Board finds the 
statements, at best, to be sheer speculation.  

Similarly, the examiner's statement that the veteran's 
tinnitus was not aggravated during service, even aside from 
the inconsistencies, does not rise to the level of clear and 
unmistakable evidence that his tinnitus was not aggravated by 
service.  

In short, the presumption of soundness has not been rebutted 
with regard to the veteran's tinnitus.  

The May 2007 examination report does establish that the 
veteran currently has the claimed disability.  This satisfies 
the first of the three elements of a service connection 
claim, that the veteran currently has the claimed disability. 

Service treatment records demonstrate that the veteran 
suffered from tinnitus during service.  This satisfies the 
second element of a service connection claim, that the 
claimed disability had onset during service.  

Service treatment records and the report from Dr. S.E.T. 
provide sufficient evidence to satisfy the third element of a 
service connection claim, a connection between the injury, 
disease or event during service and the disability currently 
suffered by the veteran.  In this regard, 38 C.F.R. 
§ 3.303(b) states that where a disease is shown as chronic 
during service, subsequent manifestations of the same disease 
at any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  

Although 38 C.F.R. § 3.303(b) refers to "disease", the 
Board finds it applicable in this case to the veteran's 
tinnitus, because, at this point, determining whether the 
veteran's tinnitus is the result of injury rather than 
disease is not subject to any reasonably available probative 
evidence.  The veteran has acknowledged suffering from 
ringing of the ears since he was an adolescent, some 37 years 
ago.  Additional development to determine the complete 
etiology of his tinnitus is unlikely to produce reliable 
evidence.  This is another way of stating that the veteran is 
given the benefit of the doubt in this matter, as required by 
statute and regulation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

As all elements of a service connection claim have been met, 
service connection must be granted for the veteran's 
tinnitus.  



Cervical spine disorder.  

Service treatment records are absent for any reported 
symptoms involving the veteran's cervical spine.  A 
separation report of medical examination, from August 1985, 
indicates a normal clinical evaluation of the veteran's 
spine.  In an associated report of medical history, the 
veteran indicated that he did not then have, nor had ever had 
arthritis, rheumatism, or bursitis or bone, joint, or other 
deformity.  

Post-service, the first objective evidence of a cervical 
spine disorder is a report of an August 1993 magnetic 
resonance imaging study (MRI) of the veteran's cervical spine 
conducted following his complaint of diffuse neck pain with 
right upper extremity dysesthesias.  This report has a 
conclusion of uncinate spurring resulting in 40 to 60 percent 
stenosis right C5-6 neural foramen.  

In his claim received by VA in April 2005, the veteran stated 
that he had submitted an MRI report taken after he had a fall 
at work in 1993 and that the report documented disease of his 
cervical vertebrae.  

The veteran apparently believes that his condition existed 
prior to the fall and, indeed, prior to service, as he stated 
"although not the fault of the army, it was enough to keep 
me out of the serviced [sic] altogether."  

Regardless, his acknowledgement that the first evidence of a 
cervical spine disorder followed trauma 8 years after service 
is evidence against his claim as it tends to show that he had 
no symptoms until after his post-service work related trauma.  

VA treatment notes report that an MRI from April 2006 showed 
bulge at C5-6 and C6-7 without cord impingement, and mild 
bilateral foraminal stenosis C5 through C7.  VA treatment 
records from December 2006 state that the veteran had a 
history of neck pain since a 1993 fall, and that the pain and 
left upper extremity had worsened in the past six months.  

In May 2007, the veteran underwent a VA examination of his 
spine.  The examiner indicated that the veteran's claims file 
had not been reviewed.  However, the examiner did record a 
history obtained from the veteran that he has had upper back 
pain since a fall in 1993 and indicated that the pain was in 
the thoracic area of the spine.  Plain x-rays of the 
veteran's thoracic and lumbar spine were normal.  

The examiner opined that the veteran's chronic thoracic 
lumbar strain and associated arthritis was not related to his 
active service.  As a rationale, the examiner stated that his 
opinion was based on normal physical examination and normal 
x-rays but, more importantly, on the veteran's report that 
his symptoms began after trauma in 1993, some 8 years after 
separation from service.  

The examination report indicates that the examiner examined 
the veteran's thoracolumbar spine rather than his cervical 
spine.  While this raises concerns as to the adequacy of the 
examination, given the veteran's report to the examiner that 
his spine disorder involved his thoracic spine, it is 
reasonable that the examiner examined his thoracolumbar spine 
rather than his cervical spine.  That report by the veteran, 
taken together with his reported post-service trauma of the 
spine, the complete absence of any cervical spine symptoms 
during service, and the veteran's testimony during the 
February 2008 hearing, leads the Board to the conclusion that 
no additional examination is required to decide this issue. 

In the duties to notify and assist section of this decision, 
the Board explains why VA has no further duty to afford the 
veteran a VA examination of his cervical spine.  

During the February 2008 hearing, when asked by his 
representative why he believed he had a cervical spine 
disability related to service, the veteran replied "I found 
out last year when it started."  Hearing transcript at 3.  
The veteran further testified "when I was 5 or 6 the Air 
Force didn't pull my tonsils out even though I had severe 
infections, ears, tonsils, the whole works."  Id.  He then 
referred to acquiring knowledge from reading medical journals 
that: 

[t]hey have known for a long time, the 
sinus and tonsil infections if not 
treated right away the infection goes 
straight to your joints.  If it is not 
treated when it gets to your joints it 
turns straight into arthritis.  It 
doesn't do anything else.  And that was 
sent when I filed my appeal I sent that 
article, a report with that.  

Id. at 3-4.  

Finally, the veteran testified that during service he was 
hospitalized with a 103 degree body temperature and more or 
less had discomfort in his neck.  Id. at 4.  

A written statement submitted at the time of the Board 
hearing makes clear that the basis for the veteran's claim 
for a cervical spine disability is his belief that the 
military should have removed his tonsils either during 
service or prior to service, and that failure to do so 
resulted in disease of his cervical spine.  

Service treatment records from October 1982 provide an 
explanation for the veteran's reference to military care as a 
child as those records stated that the veteran's father 
retired from the U.S. Air Force.  

Submitted by the veteran in December 2006, is a copy of a two 
page article, titled STAPH INFECTIONS that the veteran has 
annotated as "THE MEDICAL ADVISOR SECOND EDITION."  The 
article is of a general nature and is not specific to this 
veteran.  The language concerning arthritis, to which the 
veteran referred during the hearing, is found in this article 
in a paragraph stating that staphylococcus infections 
sometimes spread to the joints, including the spine, and, if 
left untreated, the affected joints may become arthritic.  

To the extent that the submitted article could be considered 
medical treatise evidence, the evidence is not competent 
evidence in this case.  Treatise evidence may be regarded as 
competent evidence in cases where "standing alone, [it] 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion."  Wallin v. 
West, 11 Vet. App. 509, 513 (1998).  That requirement has not 
been met in the instant case.  

Service treatment records shows an April 1984, three day 
hospital admission for tonsillitis and a complaint of 
tonsillitis in May 1985.  Service treatment records are 
absent for evidence of an infection of the veteran's joints 
or bones, any staphylococcus infection, or any relationship 
between the veteran's tonsillitis and his cervical spine.  
Therefore, the article submitted by the veteran is not 
competent evidence because it is simply discusses generic 
relationships that have nothing to do with the facts of this 
case.  

In the section of this decision discussing the veteran's 
request to reopen a claim for service connection for a knee 
disability, the Board explained the limits that define 
competency of lay statements when it comes to medical or 
"quasi" medical matters.  For the same reasons explained in 
that section, the Board finds that the veteran's own opinion 
relating any current cervical spine disorder to tonsillitis 
suffered during service is not competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Barr 
v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  

The record is therefore absent for any competent evidence 
that the veteran had a cervical spine injury, disease, or 
related event during service or that any current cervical 
spine disorder is related to his service.  Providing 
affirmative evidence against his claim is his testimony as to 
onset of his cervical spine problems, the report in the VA 
treatment records that his cervical spine disorder began 
following trauma in 1993, and the August 1993 MRI report 
which supports that the onset of cervical spine symptoms was 
in 1993.  

All evidence of record is against a finding that any current 
cervical spine disorder had onset during the veteran's 
service or within one year of separation from service.  
Therefore, his claim must be denied.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).  




Bilateral ankle disorder and pes planus claims

In May 2007, the veteran underwent VA examination of his 
ankles and feet.  The examiner indicated that he had reviewed 
the veteran's claims file.  The veteran reported pain in both 
feet and both ankles.  Physical examination and x-rays of the 
veteran's feet and ankles were normal.  The examiner 
indicated that the veteran did not have pes planus, and that 
there was no evidence of injury or arthritis of either ankle, 
providing highly probative evidence against these claims.  

While the veteran may experience pain of his feet and/ or 
ankles, pain alone, without a diagnosed or identifiable 
underlying condition, does not constitute a disability for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  No competent evidence of 
record shows that the veteran has a disability of either 
ankle.  The veteran's opinion that he has some pathology 
involving his ankles, which he has not identified, is not 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); see also Barr v. Nicholson, 21 Vet. App. 303 
(Fed. Cir. 2007).  

The veteran's opinion, to the extent that it could be 
construed as a statement that he has flat feet, is competent 
evidence because a lay person is competent to describe that 
which he or she has observed with the five senses.  See 
Falzone v. Falzone v. Brown, 8 Vet. App. 398, 405 (1995); see 
also Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
as a fact finder, the Board has the duty to weigh all 
competent evidence of record in arriving at a determination.  
Indeed, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

Here, the medical professional's finding pursuant to the May 
2007 VA examination is more probative than the veteran's 
observations as to whether the veteran currently has pes 
planus.  Even though the veteran is competent to state 
whether his feet are flat, the medical professional has 
greater training and knowledge as to what constitutes a 
condition outside the normal range.  For this reason, the 
Board assigns greater weight to the opinion of the medical 
professional who examined the veteran in May 2007 than to 
that of the veteran.  

As the preponderance of evidence of record establishes that 
the veteran does not have pes planus or a disorder of either 
ankle, the Board must deny these claims for service 
connection.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in May 2005 and October 2006 that fully 
addressed all three notice elements, including notice 
consistent with the clarifications set out in Dingess and 
Kent.  

The May 2005 letter was sent to the veteran prior to the 
initial adjudication by the RO and that letter lacked only 
the notice as to assignment of disability ratings and 
effective dates.  That letter informed the veteran of the 
proper standard for determining if evidence was new and 
material and told him the reasons for the previous denials of 
his claims for service connection for tinnitus, hearing loss 
and a knee condition.  The May 2005 letter informed the 
veteran of the veteran's and VA's respective duties in 
obtaining evidence and of the evidence needed to substantiate 
his service connection claims.  

As far as what evidence was required to substantiate service 
connection, the May 2005 letter differentiated between the 
claimed disabilities for which service connection had 
previously been denied and those which had not.  That is, the 
RO prefaced its description of the evidence necessary to 
substantiate a claim for service connection with a reference 
to the claimed conditions of pes planus, cervical spine 
arthritis, and ankle pain but did not include mention of 
tinnitus, hearing loss, and a bilateral knee disorder.  From 
this language, it could be argued that the letter did not 
apprise the veteran of the evidence needed to substantiate 
the underlying claims for service connection for hearing 
loss, tinnitus, and a bilateral knee disability.  While this 
may be an error in notice as to his claims regarding hearing 
loss, tinnitus and a bilateral knee disorder, this is not the 
type of error that requires corrective action.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the notice elements the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the Federal Circuit, some other possible circumstances that 
could demonstrate that VA error did not prejudice the 
claimant include where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.

Here, a reasonable person would be expected to understand 
from the notice provided in the May 2005 letter what was 
needed to substantiate the underlying claims for service 
connection for hearing loss, tinnitus, and a bilateral knee 
disorder.  The requirements for service connection for all 
other claims filed by the veteran were stated in the May 2005 
letter; the same letter that told him that he must submit new 
and material evidence to reopen his claims for service 
connection for hearing loss, tinnitus, and a bilateral knee 
disorder.  A reasonable person reading that letter would 
understand that, since he was seeking the same outcome for 
all of his claims, the same standards would apply to the 
claims that had previously been denied in the event that 
those claims were reopened.  Therefore, the Board finds that 
this notice error did not affect the essential fairness of 
the adjudication and no corrective action is necessary.  

The duty to notify with regard to how VA assigns disability 
rating and effective dates was not satisfied prior to the 
initial unfavorable decision on the claims by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify as applicable to 
assignment of disability ratings and effective dates was 
satisfied subsequent to the initial RO decision by way of the 
letter sent to the veteran in October 2006.  That letter 
informed the veteran of what evidence was required to 
substantiate these downstream elements.  He was given 
examples f the kinds of evidence that he "should tell us 
about or give to us" that may affect a disability rating or 
effective date.  Taken with the May 2005 letter, this notice 
sufficiently apprised the veteran of his and VA's respective 
duties in obtaining such evidence.  

Although the October 2006 letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and given ample 
time to respond, but the RO also readjudicated the case by 
way of the Statement of the Case issued in June 2007, after 
the notice was provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  In May 2007, VA afforded the 
veteran appropriate medical examinations for all of his 
claimed disabilities.  

The Board is aware that the VA examination provided for the 
veteran's claimed cervical spine disability actually involved 
examination of the veteran's thoracolumbar spine and did not 
include a review of the veteran's claims folder.  However, 
the veteran informed the examiner that his pain involved his 
upper back at the thoracic level.  Therefore it was 
reasonable for the examiner to provide an examination of that 
condition to which the veteran referred.  It is not only VA 
that has a duty to assist the veteran in obtaining evidence 
to substantiate his claim, the veteran has a duty to 
cooperate with VA's efforts, including conduct and 
explanations during an examination.  Cf. Wood v. Derwinski, 1 
Vet. App. 190 (1991) (stating that the duty to assist is not 
a one-way street).  Informing the examiner that his spine 
disability was of his thoracic spine rather than his cervical 
spine does not speak well of the veteran's cooperation.  

Furthermore, given the veteran's testimony during the 
February 2008 hearing, the content of the written statement 
submitted at that time, his report of injuring his cervical 
spine 8 years after service, and the lack of any evidence 
during service of a cervical spine disease or injury, VA has 
no further duty to assist the veteran in providing a medical 
examination of his cervical spine.  

38 U.S.C.A. § 5103A(b) states that the Secretary is not 
required to provide assistance to a claimant where no 
reasonable possibility exists that such assistance would aid 
in substantiating a claim.  In Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992) (citations omitted), the Court stated 
"the "duty to assist" is not a license for a "fishing 
expedition" to determine if there might be some unspecified 
information which could possibly support a claim."  Although 
Gobber involved a search for possibly existing documents, it 
is not unreasonable to apply the Court's rationale in Gobber 
to this case.  

The veteran's testimony regarding his claim for service 
connection for a cervical spine disability amounts to an 
assertion that he now suffers from such disability because VA 
did not remove his tonsils during service.  Hearing 
transcript at 3.  Even if this were shown, it would not 
constitute a disease or injury of his cervical spine subject 
to service connection.  More importantly, the veteran's 
assertions are irrational.  He developed this theory after 
reading an article that staphylococcus infections could occur 
in the spine and lead to arthritis.  There is no evidence 
that the veteran has ever had a staphylococcus infection of 
his spine, or for than matter, has ever had a staphylococcus 
infection.  Continuing to assist the veteran in development 
of this claim amounts to going on a fishing expedition.  The 
VCAA duty to assist does not require such a waste of 
resources.  See 38 U.S.C.A. § 5103A(b).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

New and material evidence not having been received to reopen 
a claim for service connection for bilateral hearing loss, 
the appellant's application to reopen the claim is denied.  

New and material evidence having been received to reopen a 
claim for service connection for tinnitus, the claim is 
reopened.  

Service connection for tinnitus is granted.  

New and material evidence having not been received to reopen 
a claim for service connection for a bilateral knee disorder, 
the appellant's application to reopen the claim is denied.  

Service connection for a cervical spine disorder is denied.  

Service connection for a bilateral ankle disorder is denied.  

Service connection for bilateral pes planus is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


